Citation Nr: 0615553	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased initial ratings for residuals of 
prostate cancer, rated as 20 percent disabling effective from 
January 1, 2003, and as 40 percent disabling effective from 
September 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned Acting 
Veterans Law Judge in January 2005.  A transcript of that 
hearing is associated with the claims file.  

In July 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC).  As noted in the prior 
remand, during his January 2005 Video Conference hearing, the 
veteran testified that he experiences joint pain, foot 
trouble, and weight gain as a result of his service-connected 
prostate cancer, and indicated that he was seeking service 
connection for these conditions (see hearing transcript, p. 
4).  He further testified that he has been unable to secure 
and retain gainful employment since undergoing treatment for 
prostate cancer.  In this regard, it is noted that VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record, even if the veteran does not directly 
raise such issues.  See Douglas v. Derwinski, 2 Vet. App. 
435, 438-40 (1992).  Inasmuch as the issues of service 
connection for disorders characterized as joint pain, foot 
trouble, and weight gain as well as entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU) have not been 
developed or certified for appellate review, they are not for 
Board consideration at this time.  Accordingly, these issues 
are again REFERRED to the RO for appropriate action.

In order to comply with controlling law, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran essentially claims that he is entitled to higher 
initial ratings for his residuals of prostate cancer.  The RO 
received a statement from the veteran in February 2006, in 
which he responded to the most recent Supplemental Statement 
of the Case (SSOC), issued in January 2006.  The statement, 
in which the veteran describes the number of times per day he 
changes absorbent materials to manage his condition, 
constitutes timely received and competent evidence relevant 
to the adjudication of his claim.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness); 38 
C.F.R. § 4.115a (rating voiding dysfunction in part based on 
number of times absorbent materials must be changed per day).  
An SSOC reflecting review of the new evidence has not been 
issued by the RO.  Applicable VA regulations require that 
pertinent evidence timely received by the RO and forwarded to 
the Board must be referred to the agency of original 
jurisdiction for review and preparation of an SSOC unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2005).  In this case, a waiver 
of initial RO review has not been received for the additional 
evidence.  Given the foregoing, on remand, the RO must review 
the new evidence and, if the claims remain denied, include 
such evidence in an SSOC.  Id.

Additionally, in July 2005, the Board remanded this 
matter for additional development and notice 
requirements consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Although development was 
undertaken, the letter notifying the veteran of his and 
VA's responsibilities under the VCAA was sent to an 
outdated address and returned to VA as undeliverable.  
The original undeliverable letter has been received from 
the AMC and associated with the claims file by the 
Board.  In the interim, a valid, updated address for the 
veteran has been identified.  Also in the interim, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), in which the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal, and a 
remand in this case is otherwise required in light of 
the receipt of new evidence at the RO, the RO should 
take this opportunity to issue VCAA-compliant notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence 
that is needed to establish both a higher disability 
rating and an earlier effective date for the disability 
ratings assigned.  The RO should send this VCAA notice, 
consistent with controlling law and regulations, to the 
veteran's proper address.  See 38 U.S.C.A. § 5103(a); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2006), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that complies 
with all relevant law, including but not 
limited to Mayfield v. Nicholson, 19 Vet. 
App. 103 (2006), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), and 
includes an explanation as to the 
information or evidence needed to 
establish a higher disability rating and 
an earlier effective date for ratings 
assigned for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The letter should be sent to the veteran's 
most recent known address.

2.  The RO should readjudicate the claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information or evidence obtained since the 
issuance of the January 2006 SSOC, to 
include the veteran's statement received 
by the RO in February 2006.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

